DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed 8/15/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejections to claims 1, 4-11 should not be maintained in view of “the Sinyavskiy patent teaches the use of operator assistance with the robot, but does not make use of the database of assistance resources or selects an assistance resource in the manner specifically set forth in the amended independent claims. Further, the Sinyavskiy patent and Anderson publication do not fairly suggest a modification to obtain the features of the independent claims in that the assistance is always presumed solicited and no mention is made of recording instances of unsolicited help.” However, Sinyavskiy teaches using the network to determine if the error or assist event has been resolved in Col 21 Lines 22-26. Therefore, in view of the amendments a new ground of rejection(s) is below.
Applicant argues that the 35 USC 103 rejections to claims 2-3, and 12-15 should not be maintained in view of “The features of amended claim 12 are not shown or made obvious in the Sinyavskiy patent, the Anderson publication and the Mian patent, and they are not made obvious in the prior art. For example, the features related to the unsolicited assistance, i.e., the claimed features related solicited and unsolicited assistance as well as recording when assistance is unsolicited, are not taught in the Sinyavskiy patent and the Anderson publication and are not made obvious in the prior art. The Mian patent is silent as to these features. Such features would be missing from a proposed combination of the Sinyavskiy patent in view of the Anderson publication and further in view of the Mian patent”  However, in view of the amendments a new ground of rejection(s) is below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinyavskiy (US 10377040 B2) in view of Anderson (US 20180189748 A1)
Regarding Claim 1, Sinyavskiy teaches A method of operating a robot comprising (Claim 1 A method for operating a robot): 
receiving a task assignment for the robot (Col 1 Lines 50-51 causing the robot to perform a task in an environment); 
initiating a sequence of operations associated with the robot performing the task assignment (Col 1 Lines 64-67 the method comprises receiving operating instructions from an operator and continuing the performance of the task based at least in part on the operating instructions); 
sensing an interruption event to the sequence of operations at a first location of the robot (Col 3 Lines 13-14 detect, based at least in part on the sensor data, an obstacle while performing the first robotic task);
interrupting the sequence of operations (Col 2 Lines 23-24 actuate the one or more actuators so that the robot is not performing the first robotic task in response to, at least in part, the detected obstacle;); 
referencing a database of assistant resources (Col 13 Lines 60-61 remote network 402 can have onboard computers that can receive, process, and/or send information. These computers can operate autonomously and/or under control by one or more human operators.); 
determining the available assistant resources from the database of assistant resources (Col 6 Lines 56-57 operator assistance can relate to operator direction, commands, statuses, etc); 
selecting an available assistant resource from the database to assist with resolving the interruption event at the first location (Col 17 Lines 63-67 remote network 402 can issue an assist request to a operator (e.g., who can see the assist request on user interface unit 318 and/or access points 404A and/or 404B). In this way, the operator can go assist robot 200 (e.g., by moving objects and/or robot 200).); 
transmitting a communication requesting assistance to the selected available assistant resource to assist at the first location as a solicited request for assistance; (Fig. 5 element 504 Generate alert about error and/or assist event Col 3 Line 41-43 a communications unit configured to receive sensor data and a request for assistance from a robot; Col 25 Line 52-55 Block 1008 includes displaying on the user interface an assist view comprising an alert indicative at least in part of the detected obstacle and one or more selectable positions of the robot.)
sensing when the interruption event has been resolved and whether the interruption event has been resolved via the solicited request for assistance (Col 21 Lines 10-18 robot 200 can use one or more of sensors unit 312 to determine if obstacles are no longer in the way, fluids are filled, hardware and/or software has been repaired, and/or any fatal errors, internal errors, failure of the robot to proceed with tasks, a robot getting stuck, and/or any other event that can give rise to an error and/or assist event have been addressed.) or an unsolicited request for assistance; 
recording into the database whether the interruption event has been resolved via the solicited request for assistance (Col 21 Lines 22-26 external sources can be used to determine if an error and/or assist event has been resolved. For example, a remote network 402 can review sensor data of robot 200 and/or other data to determine if the error and/or assist event has been resolved.) or an unsolicited request for assistance; and 
resuming the sequence of operations from the interruption event. (Col 22 Lines 46-48 If robot 200 determines that the error and/or assist event has been resolved, robot 200 can continue operation, as illustrated in block 508.)
Sinyavskiy does not expressly disclose but Anderson discloses the database of assistant resources including available assistant resources ([0055] A list of criteria (assistance criteria) for the robot may be cross-referenced or matched with lists of criteria (worker criteria) for each available worker to determine a ranking for each worker.) and unavailable assistant resources ([0066] Non-limiting examples of worker criteria items include {location, experience_level, job_queue, unavailable, nav_exp, clean_exp, general_exp}.) wherein the available assistant resources can become unavailable assistant resources in the database of assistant resources ([0161] a worker on a service call may be considered available for the purposes of the ranking application. If selected and notified, the worker may reject the request) and the unavailable assistant resources can become available assistant resources in the database of assistant resources; ([0161] a worker on an assistance call may be listed as unavailable. The worker may be able to change the workers status to available once the worker is no longer busy.) 
via continuous tracking and of the available assistant resources and recording the available assistant resources from the database of assistant resources; ([0065] A database stored on the computer readable memory 130 may comprise lists of worker criteria items for the workers 115, 116 (e.g. one worker criteria list for each worker) and a list of assistance criteria items for the robot 110. The assistance criteria items may be based on sensor data from the robot. In response to an identification of triggering data corresponding to the triggering item by the triggering application, the processor 140 may execute a ranking application for cross-referencing, for each of the plurality of workers 115, 116, the worker's corresponding list of worker criteria items with the list of assistance criteria items and ranking the plurality of workers 115, 116 based on the cross-referencing. The processor 140 may also execute an application for selecting one of the workers 115, 116 based on the ranking. A notification application may be executed for notifying the selected worker of an assistance call using a communications interface 150.)
wherein the assistance resources can elect to be unavailable assistant resources and be determined to be unavailable assistant resources; ([0161] If selected and notified, the worker may reject the request)
In this way, the system of Anderson includes lists of worker criteria items for a plurality of workers and a list of assistance criteria items for a robot. Like Sinyavskiy, Anderson is concerned with robots performing tasks and human assistance when the robot encounters a problem.
Therefore, from these teachings of Sinyavskiy and Anderson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Anderson to the system of Sinyavskiy since doing so would enhance the system by selecting a worker based on a rank of the worker criteria items with the list of assistance criteria items.
Regarding Claim 4, Sinyavskiy teaches comprising: determining a response of the selected available assistant resource to the communicated assistance request during a first time period. (Col 23 Lines 3-13 The attempt to address the error and/or assist event can occur after a predetermined delay relative to block 506 and/or block 504. Advantageously, such a delay can give time for the error and/or assist event to be addressed (e.g., by an operator and/or remote network 402). In some cases, such a delay can allow resources of robot 200 to not be expended if the error and/or assist event is already being addressed. Moreover, attempting to address the error and/or assist event can, in some cases, interfere with attempts by operators to address the error and/or assist event.)
Regarding Claim 5, Sinyavskiy teaches wherein the selected available assistant resource includes at least two assistant resources.  (Col 13 Lines 60-63 remote network 402 can have onboard computers that can receive, process, and/or send information. These computers can operate autonomously and/or under control by one or more human operators.)
Regarding Claim 6, Sinyavskiy teaches wherein the transmitting of communication is electronic communication to an electronic device associated with the selected available assistant resource. (Col 13 Lines 37-58 FIG. 4 is a functional block diagram of system 400, which includes robot 200 communicatively and/or operatively coupled to remote network 402 Remote network 402 can be communicatively and/or operatively coupled to a plurality of devices, systems, and/or servers, including devices and/or servers that have access to the internet. One or more of access points, such as access points 404A and 404B, can be devices, systems, and/or servers, including, but not limited to, computers, mobile devices, tablets, smart phones, cells phones, personal digital assistants, phablets, e-readers, smart watches, set-top boxes, internet streaming devices, gaming consoles, smart appliances, and/or any device with access to the internet and/or any network protocol. Although two access points are illustrated, there can be more or fewer access points as desired Col 17 Lines 63-67 remote network 402 can have onboard computers that can receive, process, and/or send information. These computers can operate autonomously and/or under control by one or more human operators.)
Regarding Claim 7, Sinyavskiy teaches A robot comprising (Fig. 3 element 200 robot): 
a mobility mechanism to effectuate movement of the robot through a sequence of operations associated with the robot performing a task assignment (Col 16 Lines 65-67 robot 200 can have actuators that perform a task, such as actuators configured to move…wheels, etc); 
a communication module to receive instructions related to the task assignment (Col 12 Lines 48-49 Communications unit 322 can be configured to send and receive statuses, commands, and other data/information.); 
a control module including memory to store the instructions and a processor to execute the instructions to perform the sequence of operations associated with the robot performing the task assignment (Fig. 3 element 200 robot, element 304 controller, element 302 memory, Col 9 Lines 61-62 Controller 304 can include one or more processors Col 1 Lines 64-67 receiving operating instructions from an operator and continuing the performance of the task based at least in part on the operating instructions), the control module to control the mobility mechanism through the sequence of operations (Col 16 Lines 65-67 robot 200 can have actuators that perform a task, such as actuators configured to move…wheels, etc), the processor to execute the instructions to interrupt the sequence of operations in response to an interruption event (Col 2 Lines 23-24 actuate the one or more actuators so that the robot is not performing the first robotic task in response to, at least in part, the detected obstacle); 
a first sensor to sense the interruption event to the sequence of operations (Col 3 Lines 13-14 detect, based at least in part on the sensor data, an obstacle while performing the first robotic task); 
the communication module to transmit a communication requesting assistance from a selected assistant resource of multiple assistant resources to perform a subtask as a solicited request for assistance, independent from the robot, to resolve the interruption event (Fig. 5 element 504 Generate alert about error and/or assist event Col 3 Line 41-43 a communications unit configured to receive sensor data and a request for assistance from a robot; Col 17 Lines 63-67 remote network 402 can issue an assist request to a operator (e.g., who can see the assist request on user interface unit 318 and/or access points 404A and/or 404B). In this way, the operator can go assist robot 200 (e.g., by moving objects and/or robot 200). Col 25 Line 52-55 Block 1008 includes displaying on the user interface an assist view comprising an alert indicative at least in part of the detected obstacle and one or more selectable positions of the robot.); and 
a second sensor to sense when the interruption event has been resolved independent from the robot (Col 21 Lines 10-18 robot 200 can use one or more of sensors unit 312 to determine if obstacles are no longer in the way, fluids are filled, hardware and/or software has been repaired, and/or any fatal errors, internal errors, failure of the robot to proceed with tasks, a robot getting stuck, and/or any other event that can give rise to an error and/or assist event have been addressed.); 
the processor to execute the instructions to resume the sequence of operations from the interruption event (Col 22 Lines 46-48 If robot 200 determines that the error and/or assist event has been resolved, robot 200 can continue operation, as illustrated in block 508.) to determine whether the interruption event has been resolved via the solicited request for assistance (Col 21 Lines 10-18 robot 200 can use one or more of sensors unit 312 to determine if obstacles are no longer in the way, fluids are filled, hardware and/or software has been repaired, and/or any fatal errors, internal errors, failure of the robot to proceed with tasks, a robot getting stuck, and/or any other event that can give rise to an error and/or assist event have been addressed.) or an unsolicited request for assistance, and to record into a database whether the interruption event has been resolved via the solicited request for assistance (Col 21 Lines 22-26 external sources can be used to determine if an error and/or assist event has been resolved. For example, a remote network 402 can review sensor data of robot 200 and/or other data to determine if the error and/or assist event has been resolved.) or an unsolicited request for assistance. 
Sinyavskiy does not expressly disclose but Anderson discloses the multiple assistant resources including available assistant resources ([0055] A list of criteria (assistance criteria) for the robot may be cross-referenced or matched with lists of criteria (worker criteria) for each available worker to determine a ranking for each worker.) and unavailable assistant resources ([0066] Non-limiting examples of worker criteria items include {location, experience_level, job_queue, unavailable, nav_exp, clean_exp, general_exp}.)  wherein the available assistant resources 3Amendment/ReplyApplicant: Tina M Larson, et al.Serial No.: 16/473448can become unavailable assistant resource in the multiple assistant resource ([0161] a worker on a service call may be considered available for the purposes of the ranking application. If selected and notified, the worker may reject the request)  and the unavailable assistant resources can become available assistant resources in the multiple assistant resources ([0161] a worker on an assistance call may be listed as unavailable. The worker may be able to change the workers status to available once the worker is no longer busy.), wherein the assistance resources can elect to be unavailable assistant resources and be determined to be unavailable assistant resources ([0161] If selected and notified, the worker may reject the request)
the selected assistant resource determined from the available assistant resources based on priority ([0055] the systems and methods of the present disclosure provide for ranking the workers based on criteria, such as the level of skill, the location of the worker relative to the robot and/or the like [0057] Some criteria may be considered as having a higher priority than other criteria. A weighting for each criterion may be used with the ranking system to account for the relative importance of various criterion when formulating the ranking [0058] Selecting workers for assistance requests based on their skill set or criterion such as location, provides for an efficient robot dispatch system for assisting robots.), environment ([0123] The system may be configured to make such a selection because it may be determined that more of the available workers may be similarly equipped to assist the robot with an environmental problem), and number of communications requesting assistance; ([0032] The dispatch method may also include sending a second notification of the assistance request to a second ranked worker of the plurality of workers, wherein the second notification is sent in response to the first ranked worker not accepting the assistance request.) 
In this way, the system of Anderson includes lists of worker criteria items for a plurality of workers and a list of assistance criteria items for a robot. Like Sinyavskiy, Anderson is concerned with robots performing tasks and human assistance when the robot encounters a problem.
Therefore, from these teachings of Sinyavskiy and Anderson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Anderson to the system of Sinyavskiy since doing so would enhance the system by selecting a worker based on a rank of the worker criteria items with the list of assistance criteria items.
Regarding Claim 8, Sinyavskiy teaches wherein the first and second sensors are the same sensor.  (Fig. 3 element 312 sensors)
Regarding Claim 9, Sinyavskiy teaches wherein the communication module transmits at least one of data, audio, and video sensed by the sensor.  (Col 12 Lines 48-49 Communications unit 322 can be configured to send and receive statuses, commands, and other data/information.)
Regarding Claim 10, Sinyavskiy teaches wherein the sensor is a camera.  (Col 10 Lines 45-52 sensors unit 312 can include one or more exteroceptive sensors, such as sonars, light detection and ranging (“LIDAR”) sensors, radars, lasers, cameras (including video cameras (e.g., red-blue-green (“RBG”) cameras, infrared cameras, 3D cameras, thermal cameras, etc.), time of flight (“TOF”) cameras, antennas, motion detectors, microphones, and/or any other sensor known in the art.)
Regarding Claim 11, Sinyavskiy teaches wherein the sensor is a global positioning sensor. (Col 14 Lines 42-44 In some implementations, mapping and localization unit 324 can determine that the obstacle falls along the global or local path of robot 200.)
Claims 2-3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinyavskiy (US 10377040 B2) in view of Anderson (US 20180189748 A1) in further view of Mian (US 9085080 B2)
Regarding Claim 2, Sinyavskiy does not expressly discloses, but Mian discloses comprising: tracking a response of the assistant resources to the interruption event.  (Col 14 Lines 20-22 the computer system 14, which includes a central database that stores task data 38 for multiple robotic devices 120. Col 14 Lines 27-32 the robotic device 120 can be configured to provide task data 38 for storage in the central database after each instance of receiving human assistance. The task data 38 can include information corresponding to how the human user 12 resolved a problem or attempted to resolve a problem but failed.)
In this way, the system of Mian includes the information corresponding to how the user resolved the problem in the storage of the central database. Like Sinyavskiy, Mian is concerned with robots performing tasks and human assistance when the robot encounters a problem.
Therefore, from these teachings of Sinyavskiy and Mian, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Mian to the system of Sinyavskiy since doing so would enhance the system by including the information corresponding to how the user resolved the problem in the storage of the database.
Regarding Claim 3, Sinyavskiy does not expressly discloses, but Mian discloses comprising: modifying the database in response to the tracking.  (Col 14 Lines 20-22 the computer system 14, which includes a central database that stores task data 38 for multiple robotic devices 120. Col 14 Lines 27-34 the robotic device 120 can be configured to provide task data 38 for storage in the central database after each instance of receiving human assistance. The task data 38 can include information corresponding to how the human user 12 resolved a problem or attempted to resolve a problem but failed. Periodically, each robotic device 120 can acquire new task data 38 from the central database, which can be used to improve its own autonomic operation)
In this way, the system of Mian includes new task data from the central database to the robots to improve the robots operation. Like Sinyavskiy, Mian is concerned with robots performing tasks and human assistance when the robot encounters a problem.
Therefore, from these teachings of Sinyavskiy and Mian, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Mian to the system of Sinyavskiy since doing so would enhance the system by including new task data from the database to the robots to improve the robots operation.
Regarding Claim 12, Sinyavskiy teaches A robotic system comprising (Fig. 3 element 200 robot):
memory to store a task assignment including instructions (Col 10 Lines 23-24 Memory 302 can provide instructions and data to controller 304.); 
a processor to execute the task assignment to instruct a robot to perform a sequence of operations associated with the task assignment (Col 9 Lines 61-62 Controller 304 can include one or more processors Col 1 Lines 50-51 causing the robot to perform a task in an environment); and 
a communication system to communicate data related to the task assignment between the processor and the robot including data of an interruption event to the robot performing the sequence of events (Col 12 Lines 48-49 Communications unit 322 can be configured to send and receive statuses, commands, and other data/information Col 3 Lines 13-14 detect, based at least in part on the sensor data, an obstacle while performing the first robotic task); and 
a database of assistant resources (Col 13 Lines 60-62 remote network 402 can have onboard computers that can receive, process, and/or send information. These computers can operate autonomously and/or under control by one or more human operators.); 
the processor to determine the available assistant resources from the database of assistant resources and select an available assistant resource from the database to assist with resolving the interruption event (Col 6 Lines 56-57 operator assistance can relate to operator direction, commands, statuses, etc Col 17 Lines 63-67 remote network 402 can issue an assist request to a operator (e.g., who can see the assist request on user interface unit 318 and/or access points 404A and/or 404B). In this way, the operator can go assist robot 200 (e.g., by moving objects and/or robot 200).); 
the communication system to communicate an assistance request to the selected available assistant resource to assist resolving the interruption event independent from the robot as a solicited request for assistance (Fig. 5 element 504 Generate alert about error and/or assist event Col 3 Line 41-43 a communications unit configured to receive sensor data and a request for assistance from a robot; Col 25 Line 52-55 Block 1008 includes displaying on the user interface an assist view comprising an alert indicative at least in part of the detected obstacle and one or more selectable positions of the robot.)
and the processor to determine whether the interruption event has been resolved via the solicited request for assistance (Col 21 Lines 10-18 robot 200 can use one or more of sensors unit 312 to determine if obstacles are no longer in the way, fluids are filled, hardware and/or software has been repaired, and/or any fatal errors, internal errors, failure of the robot to proceed with tasks, a robot getting stuck, and/or any other event that can give rise to an error and/or assist event have been addressed.) or an unsolicited request for assistance, to record into the database whether the interruption event has been resolved via the solicited request for assistance (Col 21 Lines 22-26 external sources can be used to determine if an error and/or assist event has been resolved. For example, a remote network 402 can review sensor data of robot 200 and/or other data to determine if the error and/or assist event has been resolved.) or an unsolicited request for assistance, 
Sinyavskiy does not expressly disclose but Anderson discloses the database of assistant resources including available assistant resources ([0055] A list of criteria (assistance criteria) for the robot may be cross-referenced or matched with lists of criteria (worker criteria) for each available worker to determine a ranking for each worker.) and unavailable assistant resources ([0066] Non-limiting examples of worker criteria items include {location, experience_level, job_queue, unavailable, nav_exp, clean_exp, general_exp}.)  wherein the available assistant resources can become unavailable assistant resources in the database of assistant resources ([0161] a worker on a service call may be considered available for the purposes of the ranking application. If selected and notified, the worker may reject the request)  and the unavailable assistant resources can become available assistant resources in the database of assistant resources; ([0161] a worker on an assistance call may be listed as unavailable. The worker may be able to change the workers status to available once the worker is no longer busy.)
via continuous tracking of the assistant resources ([0065] A database stored on the computer readable memory 130 may comprise lists of worker criteria items for the workers 115, 116 (e.g. one worker criteria list for each worker) and a list of assistance criteria items for the robot 110. The assistance criteria items may be based on sensor data from the robot. In response to an identification of triggering data corresponding to the triggering item by the triggering application, the processor 140 may execute a ranking application for cross-referencing, for each of the plurality of workers 115, 116, the worker's corresponding list of worker criteria items with the list of assistance criteria items and ranking the plurality of workers 115, 116 based on the cross-referencing. The processor 140 may also execute an application for selecting one of the workers 115, 116 based on the ranking. A notification application may be executed for notifying the selected worker of an assistance call using a communications interface 150.)
wherein the assistance resources can elect to be unavailable assistant resources and be determined to be unavailable assistant resources; ([0161] If selected and notified, the worker may reject the request)
In this way, the system of Anderson includes lists of worker criteria items for a plurality of workers and a list of assistance criteria items for a robot. Like Sinyavskiy, Anderson is concerned with robots performing tasks and human assistance when the robot encounters a problem.
Therefore, from these teachings of Sinyavskiy and Anderson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Anderson to the system of Sinyavskiy since doing so would enhance the system by selecting a worker based on a rank of the worker criteria items with the list of assistance criteria items.
Sinyavskiy does not expressly discloses, but Mian discloses the database to track a response of the assistant resources to the interruption event (Col 14 Lines 20-22 the computer system 14, which includes a central database that stores task data 38 for multiple robotic devices 120. Col 14 Lines 27-32 the robotic device 120 can be configured to provide task data 38 for storage in the central database after each instance of receiving human assistance. The task data 38 can include information corresponding to how the human user 12 resolved a problem or attempted to resolve a problem but failed.); and to modify the database in response to the tracking. (Col 14 Lines 20-22 the computer system 14, which includes a central database that stores task data 38 for multiple robotic devices 120. Col 14 Lines 27-34 the robotic device 120 can be configured to provide task data 38 for storage in the central database after each instance of receiving human assistance. The task data 38 can include information corresponding to how the human user 12 resolved a problem or attempted to resolve a problem but failed. Periodically, each robotic device 120 can acquire new task data 38 from the central database, which can be used to improve its own autonomic operation)
In this way, the system of Mian includes task data that has information corresponding to how the user resolved the problem in the storage of the database and new task data can be sent to the robot from the database to improve the robots operation. Like Sinyavskiy, Mian is concerned with robots performing tasks and human assistance when the robot encounters a problem.
Therefore, from these teachings of Sinyavskiy and Mian, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Mian to the system of Sinyavskiy since doing so would enhance the system by including task data that has information corresponding to how the user resolved the problem in the storage of the database and new task data can be sent to the robot from the database to improve the robots operation.
Regarding Claim 13, Sinyavskiy teaches comprising: a network device associated with the assistant resource to receive a communication request for assistance to resolve the interruption event to the task assignment. (Col 17 Lines 63-67 remote network 402 can issue an assist request to a operator (e.g., who can see the assist request on user interface unit 318 and/or access points 404A and/or 404B). In this way, the operator can go assist robot 200 (e.g., by moving objects and/or robot 200).)
Regarding Claim 14, Sinyavskiy teaches comprising: selecting a robot of a group of robots to complete the task assignment. (Col 14 Lines 4-6 one or more robots that are substantially similar to robot 200 can be communicatively and/or operatively coupled to remote network 402)
Regarding Claim 15, Sinyavskiy teaches wherein the robot includes memory and a processor. (Fig. 3 element 302 memory, element 304 controller, Col 9 Lines 61-62 Controller 304 can include one or more processors).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/            Supervisory Patent Examiner, Art Unit 3664